IN THE SUPREME COURT OF THE STATE OF NEVADA


                    SPANISH HEIGHTS ACQUISITION                                No. 83373
                    COMPANY, LLC; AND SJC VENTURES
                    HOLDING COMPANY, LLC, D/B/A SJC
                    VENTURES, LLC,
                    Petitioners,
                    vs.                                                        FLEti
                    THE EIGHTH JUDICIAL DISTRICT
                                                                               AUG 1 8 2021
                    COURT OF THE STATE OF NEVADA,
                                                                             ELIZAB A. BROWN
                    IN AND FOR THE COUNTY OF                               CLO F UPREME C
                    CLARK; AND THE HONORABLE                              BY
                                                                                  PUTY CLERK
                    ELIZABETH GOFF GONZALEZ,
                    DISTRICT JUDGE,
                    Respondents,
                      and
                    CBC PARTNERS I, LLC; CBC
                    PARTNERS, LLC; 5148 SPANISH
                    HEIGHTS, LLC; KENNETH ANTOS;
                    SHEILA NEUMANN-ANTOS; AND
                    DACIA LLC,
                    Real Parties in Interest.




                                       ORDER DENYING PETITION
                                 FOR WRIT OF MANDAMUS OR PROHIBITION

                                This original, emergency petition for a writ of mandamus or
                    prohibition challenges a district: court order appointing a receiver.
                                An appeal is generally an adequate legal remedy precluding
                    writ relief. Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 224, 88 P.3d
                    840, 841 (2004); see NRS 34.170; NRS 34.330. Since an order appointing a
                    receiver is appealable under NRAP 3A(b)(4),.petitioners have an adequate
                    legal remedy in the form of an appeal from the district court's order. See
                    NRAP 4(a)(1) (stating that the notice of appeal must be filed within 30 days
SUPREME COURT
     OF


                                                                                               o‘• 3
       NEVADA

(0)   [947A .4a05                                                                     t 2 •A
                                                                                       7
                   from the date when written notice of entry of the order appealed from is
                   served). Thus, we decline to consider this petition for extraordinary writ
                   relief, NRAP 21.(b), Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 818
                   P.2d 849 (1991), and we
                               ORDER the petition DENIED.'




                                                      -24111101111011-110611,         1111   J.
                                                      Parraguirre


                                                             mAisc.-12                       J.
                                                      Stiglich


                                                                                       ,     J.
                                                      Silver




                   ce:   Hon. Elizabeth Goff Gonzalez, District Judge
                         Maier Gutierrez & Associates
                         Mushkin & Coppedge
                         Eighth District Court Clerk




                        'In light of this order, petitioners emergency motion for stay is denied
                   as moot.
SUPREME COURT
     OF
   NEVADA
                                                         9
(0) I947A 43404>



                                                                                ;,,